Case 4:19-cv-10183-JLK Document 10 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 4:19-10183-CIV-KING/REINHART

 AMADO CARDENAS,

         Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ________________________________/

                               FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the February 25, 2021 Report and Recommendation

 (“R&R”) (DE 9) of Magistrate Judge Bruce E. Reinhart. Plaintiff’s objections were due by

 March 11, 2021; none were filed.

         The R&R recommends denying Plaintiff’s pro se Motion to Vacate pursuant to 28 U.S.C.

 § 2255 because his Rehaif claim is not retroactively cognizable on collateral review and is

 procedurally defaulted from review. See R&R; Rehaif v. United States, 139 S.Ct. 2191 (2019);

 Bousley v. United States, 523 U.S. 614, 622 (1998); United States v. Frady, 456 U.S. 152, 167–

 68 (1982).

         Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Reinhart’s well-reasoned R&R accurately states the law of the case. Therefore, it is ORDERED,

 ADJUDGED and DECREED that:

      1. Magistrate Judge Bruce E. Reinhart’s Report and Recommendation (DE 9) be, and the

         same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s Motion to Vacate (DE 1) is hereby DENIED;
Case 4:19-cv-10183-JLK Document 10 Entered on FLSD Docket 03/19/2021 Page 2 of 2




       3. No Certificate of Appealability shall issue; and

       4. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 19th day of March, 2021.




                                                _______________________________
                                                JAMES LAWRENCE KING
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF FLORIDA

 cc:      Magistrate Judge Bruce E. Reinhart
          All counsel of record
          Clerk of Court

          Amado Cardenas, pro se
          Reg. No. 03288-104
          F.C.I. -Coleman (Med.)
          Inmate Mail/Parcels
          P.O. Box 1032
          Coleman, FL 33521




                                                   2
